Citation Nr: 1818152	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  10-37 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

Entitlement to service connection for a lung disability 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Gandhi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to March 1968.  He had service in the Republic of Vietnam from May 1967 to September 1967.  Prior to his active duty, he had active duty for training (ACDUTRA) and inactive duty training (INACDUTRA) in the Navy Reserves from July 1963 to February 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Boston, Massachusetts, Regional Office (RO) of the Department of Veterans Affairs (VA), which, in pertinent part, denied entitlement to service connection for interstitial lung disease.  This case was remanded for additional development in April 2015, September 2016, and August 2017.  It has since returned to the Board.


FINDING OF FACT

A lung disability is not shown to be causally or etiologically related to any disease, injury, or incident during service, or due to exposure to herbicide agents or service-connected diabetes.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a lung disability have not been met.  38 U.S.C. 1111, 1131, 5107 (2012); 38 C.F.R. §3.102, 3.303, § 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that his interstitial lung disease is related to his active service.  Specifically, he attributes his lung condition to exposure to herbicides agents, including Agent Orange, during his time in the Republic of Vietnam.  See June 2009 Statement.

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).  To establish service connection on a direct incurrence basis, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be established on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disability.  38 C.F.R. § 3.310(a).  In order to prevail on the issue of secondary service connection, the record must show: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); see also Allen v. Brown, 8 Vet. App. 374 (1995).

For purposes of establishing service connection for a disability claimed to be a result of exposure to Agent Orange, a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam between January 1962 and May 1975, shall be presumed to have been exposed during such service to a herbicide agent, absent affirmative evidence to the contrary demonstrating that the Veteran was not exposed to any such agent during service.  38 U.S.C. § 1116(f) (2012).  The applicable criteria also provide that a disease associated with exposure to certain herbicide agents, listed in 38 C.F.R. § 3.309(e), will be considered to have been incurred in service under the circumstances outlined in this section even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a).  Notably, however, interstitial lung disease is not a condition presumptively associated with herbicide agents.

Here, a review of the record shows that the Veteran had service in the Republic of Vietnam.  Because interstitial lung disease, however, is not among the disabilities which have been associated with exposure to herbicides such as Agent Orange, the presumption afforded under 3.309(e) cannot provide the basis for a grant of service connection.  38 C.F.R. §§ 3.307, 3.309.  Nevertheless, even if a Veteran is found not to be entitled to a regulatory presumption of service connection, the claim must still be reviewed to determine if service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In this case, the Veteran's service treatment records (STRs) reflect that at his annual physical in January 1966 and March 1966, he reported a history of shortness of breath and pain/pressure in his chest.  Subsequently, an October 1967 chest X-ray revealed calcification in both hilar areas consistent with granulomatous disease but otherwise within normal limits.  See December 2014 STR.

In a private medical opinion letter dated July 2005 from "Dr. J. N." (initials used to protect privacy), the Veteran's doctor confirmed that the Veteran had been diagnosed with emphysema and interstitial lung disease.

In an April 2009 VA treatment record, "Dr. S. S." (initials used to protect privacy), noted that the Veteran had pulmonary interstitial fibrosis and was oxygen dependent.  Dr. S. S. found that the Veteran had a long history of cigarette smoking.  It was also noted the Veteran had "Agent Orange exposure and certainly the pulmonary fibrosis can be due to this."  

In September 2010 the Veteran submitted medical literature that suggested a possible relationship between lung disorders and diabetes.

In October 2015 the Veteran underwent a VA respiratory conditions examination.  The examiner confirmed that the Veteran had diagnoses of emphysema and interstitial lung disease.  An opinion was provided; however in September 2016 the Board sought an addendum opinion.

In December 2016 the examiner submitted an addendum opinion.  The examiner opined that the Veteran's current lung conditions did not have their onset during service; are not etiologically related to his active service, to include as a result of herbicide exposure; are not caused by a service connected disability, to include diabetes; and are/were not aggravated by a service connected disability, to include diabetes.

The examiner noted that a review of service medical records revealed no history of chronic pulmonary conditions.  The radiological findings of hilar calcifications consistent with granulomas were not repeated and a normal chest x-ray was noted in November 1967.  Additionally, there was no evidence of a recurrence of calcified granulomas on recent x-rays.

The examiner acknowledged the opinion stated by Dr. S. S. that the pulmonary fibrosis "can be due to" Agent Orange, however the examiner found that the opinion is not shared by either the expert review committee at the Institute of Medicine, which failed to find sufficient evidence to implicate the chemicals of interest associated with herbicides, or any other specific etiology with the Veteran's current pulmonary conditions.

The examiner also acknowledging the findings in the articles provided by the Veteran, however, the examiner noted that the primary etiology of chronic obstructive pulmonary disease (COPD) is cigarette smoking.  The veteran has an 80 pack per year smoking history.  The examiner found that the Veteran's other pulmonary condition, interstitial fibrosis is either idiopathic (i.e., without known cause) or related to his non-service connected rheumatoid arthritis.  The examiner also noted that the Veteran's current VA pulmonologist had not attributed his condition to either Agent Orange or diabetes.

The examiner concluded that given the Veteran's smoking history, and the impression of the current VA pulmonologist, the factors that would have aggravated either the interstitial fibrosis or COPD/emphysema, would be the Veteran's smoking history and non-service connected rheumatoid arthritis.  Thus, the findings of the reference articles provided the Veteran were overshadowed by the Veteran's smoking history and rheumatoid arthritis.  The examiner further noted that the "additional contribution to the severity of his condition by diabetes would be infinitesimally small and quantifying/apportioning."  The degree of aggravation would require mere speculation.

It also appears that, although the Veteran is in receipt of Social Security Administration (SSA) benefits, his SSA records were destroyed.  In August 2017, the AOJ requested the Veteran's SSA disability records; that same month, the SSA responded that the records had been destroyed.  In August 2017, the AOJ notified the Veteran that his SSA records could not be located and requested that the Veteran submit any relevant documents in his possession.  The Veteran did not submit any information pertaining to his SSA disability records.  Having reviewed the record, the Board concludes that it is reasonably certain that the Veteran's SSA records no longer exist and further efforts to attempt to obtain them would be futile.

Based on the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a lung disability.  While the evidence of record shows that the Veteran has a current diagnosis of a lung disability, the probative evidence of record demonstrates that such is not related to his service or his service-connected diabetes.  In this regard, the Board places great probative weight on the VA examiner's opinion dated in December 2016.

The opinion had clear conclusions and supporting data, as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Furthermore, no contrary medical opinion is of record.

The Board notes that the Veteran has contended that his current lung disability is related to his in-service exposure to herbicide agents or his service-connected diabetes.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010). 

In the instant case, the Board finds that the question regarding the potential relationship between the Veteran's lung disability and any instance of his service, to include exposure to herbicide agents and any service-connected disability, to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more comp1ex medical questions). 

Here, while the Veteran is competent to describe the current manifestations of his lung disability, the Board accords statements regarding the etiology of such disorder little probative value as the Veteran is not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v, Brown, 7 Vet. App. 134, 137 (1994).  In this regard; the diagnosis of a lung disability requires the administration and interpretation of specialized testing.  There is no indication that the Veteran possesses the requisite medical knowledge to perform such testing or interpret their results. 

Furthermore, the Veteran has offered only conclusory statements regarding the relationship between his in-service herbicide agent exposure and service-connected diabetes and his current a lung disability.  In addition, although the Veteran submitted medical treatise evidence suggesting a possible relationship between lung disorders and diabetes, the Board finds that this evidence is insufficient, standing alone, to support nexus as it is too general in nature and not related to the Veteran's case by a medical professional.  See Timberlake v. Gober, 14 Vet. App. 122, 130 (2000) (noting that medical treatises can constitute competent probative evidence when combined with the opinion of a medical professional, but are often too generic and inconclusive to establish linkage on their own).  In contrast, the VA examiner, who has medical experience, education, and training, took into consideration all the relevant facts in providing the opinions, to include the Veteran's contentions and the September 2010 medical literature submitted by the Veteran, as well as the current nature of his lung disability.  Therefore, the Board accords greater probative weight to the VA examiner's opinion, than that of the September 2010 medical literature or the Veteran's lay assertions as to etiology.

In sum, the Board finds that lung disability is not shown to be causally or etiologically related to any disease, injury, or incident during service to include exposure to herbicide agents or to service-connected diabetes.

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  The Board notes, however, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a lung disability on a direct or secondary basis.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbertv. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Although the Board is appreciative of the Veteran's faithful and honorable service to our country, given the record before it, this claim must be denied.


ORDER

Entitlement to service connection for a lung disability, to include as due to exposure to herbicide agents and to include as secondary to service-connected diabetes, is denied.



____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


